Title: To George Washington from Charles Lee, 18 January 1796
From: Lee, Charles
To: Washington, George


          
            [Philadelphia] 18th Jany 1796
          
          Upon the Petition of Robert Randall the Attorney General reports most respectfully to the President of the United States
          That to attempt to corrupt the intergrity of a member of the legislature in his legislative functions, by offering to him a bribe in money, land or other valuable commodity is an offence

indictable at common law and most properly cognisable in a court of justice. It is a misdemeanour, bailable, and punishable by fine or imprisonment or both. The interference of the house of representatives upon the ground that their privileges had been invaded, ought not to induce a suspension of legal proceedings because not only it is out of the power of one house of congress to withdraw from the ordinary tribunal of justice, any case pending there and subject to its jurisdiction but in this very instance the lenity of the punishment inflicted by the house of representatives seems to have been produced in a degree from the consideration that Robert Randall was then under prosecution for the same offence before a court of Justice.
          Although Robert Randall committed the offence wherewith he was charged before the house of representatives yet it was not a breach of their privileges, all of which are enumerated in the constitution, or rest upon the principle of necessity for preserving to either branch of the legislature the power of performing its functions. His behaviour did not violate the former, nor take away the power of legislation, which remained in the house of representatives, to be exercised, notwithstanding his endeavours to swerve them from the line of rectidude. and if he has been improperly or illegally treated by the house of representatives, he ought not for that reason only to be liberated from legal trial and punishment.
          A Nolle Prosequi may be directed by the President if he shall in his discretion think it meet, but the contrary is advised. All which is humbly submitted.
          
            Charles LeeAtty Genl
          
        